Case 2:18-cv-01469-AB-RAO Document 44 Filed 10/15/18 Page 1 of 2 Page ID #:422



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Balmore Prudencio, and Michelle               Case No. 2:18-cv-01469-AB-RAO
     Quintero, individually on behalf of
12   themselves and all others similarly           Assigned to: Hon. André Birotte, Jr.
     situated, and John Does (1-100) on behalf
13   of themselves and all others similarly        [PROPOSED] ORDER GRANTING
     situated,                                     STIPULATION SETTING
14                                                 BRIEFING SCHEDULE FOR
                       Plaintiffs,                 MOTION TO DISMISS SECOND
15                                                 AMENDED CLASS ACTION
                 -against-                         COMPLAINT
16
     Midway Importing, Inc. and Grisi USA,         Complaint Filed: February 22, 2018
17   LLC,
18                     Defendants.
19
20
21
22
23
24
25
26
27
28

                    ORDER GRANTING STIPULATION SETTING BRIEFING SCHEDULE FOR
     236560558
           MOTION TO DISMISS SECOND AMENDED CLASS ACTION COMPLAINT - 2:18-CV-01469-AB-RAO
Case 2:18-cv-01469-AB-RAO Document 44 Filed 10/15/18 Page 2 of 2 Page ID #:423



1          Having read and considered the Stipulation Setting Briefing Schedule for the
2    Motion to Dismiss the Second Amended Class Action Complaint filed by Plaintiffs
3    Balmore Prudencio, Michelle Quintero and the Class (“Plaintiffs”) and Defendants
4    Grisi USA, LLC and Midway Importing, Inc. (“Defendants”):
5          Good cause appearing, IT IS HEREBY ORDERED that:
6          1.    Plaintiffs shall file an opposition to the Motion to Dismiss the Second
7    Amended Class Action Complaint on or before November 7, 2018; and
8          2.    Defendants shall file a reply to Plaintiffs’ opposition on or before
9    November 30, 2018.
10
11   DATED: October 15, 2018
12                                                The Honorable André Birotte Jr.
                                                  United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                   ORDER GRANTING STIPULATION SETTING BRIEFING SCHEDULE FOR
         MOTION TO DISMISS SECOND AMENDED CLASS ACTION COMPLAINT - 2:18-CV-01469-AB-RAO
